DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (U.S PG-PUB NO. 20190197339 A1) in view of Jung et al (Computers & Graphics 36, pp.131–139, 2012).
	-Regarding claim 1, Han discloses a system for edge assisted real-time object detection for mobile augmented reality (Abstract; FIGS. 1-5; [0018], “accounts for … latency’; [0029], “latency”; [0015], “object detection”; [0025]; [0032], “time estimates”; [0041]), comprising: an AR device having a processor (FIG. 4, processor 402; [0004]; FIG. 1, processor 103), the processor of the AR device capturing at least one image frame (Abstract; FIG. 1, device 108, image frame 116; [0024]; FIG. 2, 202) and dynamically encoding a region of interest in the at least one image frame; and an edge cloud computing device in communication with the AR device (FIG. 1, AR cloud server 180, AR computer system 102, network 174, access point 172, transceiver 104; [0020]; [0029]), wherein the AR device adaptively offloads the region of interest to the edge cloud computing device (FIG. 1, AR controller 106; AR cloud server 180, offload message 192; FIG. 2; [0002]; [0024], “adaptive offloading”), and wherein the edge cloud computing device performs image recognition in the region of interest (FIG. 1, object detection 186; [0041], “region of interest”) and transmits results of the image recognition to the AR device (FIG. 1; [0029], “via the communication path 1 and receive a response”; [0032], “such as the augmented content 134”; [0044], “associated with the object identified in the image from the object recognition … and/or the object tracker”).
	Han does teach offload message that can include the raw file (captured image frames) and/or the extracted feature points ([0029]). Han is silent to teach dynamically encoding a region of interest in the at least one image frame. However, a person skilled in the art understands that network access is important in delivering AR applications with high quality in terms of bandwidth, latency and reliability. Some methods are used to mitigate the limitations of IT and network infrastructure such compression algorithms, streaming videos using Region of Interest (ROI) and tiling methods. While ROI method specifies ROIs and streams them with high quality (see reference Elkoubaiti et al, ICSDE '18, page 6, section 5.1.3).
	In the same field of endeavor, Jung teaches dynamically encoding a region of interest in the at least one image frame (Jung: Figs. 1-2; Page 132, section 2, 1st paragraph).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Han with the teaching of Jung by dynamically encoding a region of interest in the at least one image frame in order to save transmission bandwidth and reduce latency.
-Regarding claim 11, Han discloses a method for edge assisted real-time object detection for mobile augmented reality (Abstract; FIGS. 1-5; [0018], “accounts for … latency’; [0029], “latency”; [0015], “object detection”; [0025]; [0032], “time estimates”; [0041]), comprising the steps of: capturing at least one image frame at an AR device (Abstract; FIG. 1, device 108, image frame 116; [0024]; FIG. 2, 202); dynamically encoding a region of interest in the at least one image frame at the AR device; adaptively offloading the region of interest to an edge cloud computing device (FIG. 1, AR cloud server 180, AR controller 106, AR computer system 102, network 174, access point 172, transceiver 104, offload message 192; FIG. 2; [0002]; [0024], “adaptive offloading”; [0020]; [0029]); performing image recognition in the region of interest at the edge cloud computing device (FIG. 1, object detection 186; [0041], “region of interest”); and transmitting results of the image recognition to the AR device (FIG. 1; [0029], “via the communication path 1 and receive a response”; [0032], “such as the augmented content 134”; [0044], “associated with the object identified in the image from the object recognition … and/or the object tracker”).
Han does teach offload message that can include the raw file (captured image frames) and/or the extracted feature points ([0029]). Han is silent to teach dynamically encoding a region of interest in the at least one image frame. However, a person skilled in the art understands that network access is important in delivering AR applications with high quality in terms of bandwidth, latency and reliability. Some methods are used to mitigate the limitations of IT and network infrastructure such compression algorithms, streaming videos using Region of Interest (ROI) and tiling methods. While ROI method specifies ROIs and streams them with high quality (see reference Elkoubaiti et al, ICSDE '18, page 6, section 5.1.3).
	In the same field of endeavor, Jung teaches dynamically encoding a region of interest in the at least one image frame (Jung: Figs. 1-2; Page 132, section 2, 1st paragraph).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Han with the teaching of Jung by dynamically encoding a region of interest in the at least one image frame in order to save transmission bandwidth and reduce latency.
-Regarding claims 2 and 12, Han in view of Jung discloses the system of claim 1 and the method of claim 11.
The combination further discloses wherein the edge cloud computing device detects an object in the region of interest and transmits the detected object to the AR device (Han: FIG. 1, object detection 186; [0041], “detect objects and find region of interest”), and the AR device renders the detected object and the at least one image frame (Han: FIG. 1; [0029], “via the communication path 1 and receive a response”; [0032], “such as the augmented content 134”; [0044], “associated with the object identified in the image from the object recognition … and/or the object tracker … render … onto display 107”).
Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (U.S PG-PUB NO. 20190197339 A1) in view of Jung et al (Computers & Graphics 36, pp.131–139, 2012), and further in view of Graf et al ( MMSys’17, pp. 261-271, 2017). Haynes et al (Proc. of the VLDB Endowment, Vol. 11, No. 10, 2018).
-Regarding claims 4 and 14, Han in view of Jung discloses the system of claim 1 and the method of claim 11.
Han in view of Jung does teach transmitting the at least one image frame to an edge cloud computing device. Han is silent to teach wherein the AR device transmits the at least one image frame to the edge cloud device in portions. However, a person skilled in the art will understand that it is a common practice to achieve parallelism by using slices or tiles to partition image frame in the field of High Efficiency Coding (HEVC) (see reference Misra et al, Journal of Selected Topics in Signal Processing, 7(6):969–977, 2013 (Abstract; Page 969; Figs. 1-6)).
In the same field of endeavor, Graf teaches wherein a VR transmits the at least one image frame to the edge cloud device in portions (Graf: Abstract; Figures 1-3).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Han with the teaching of Graf by transmitting the at least one image frame to the edge cloud device in portions in order to enable bandwidth efficient adaptive streaming.
-Regarding claims 5 and 15, Han in view of Jung discloses the system of claim 1 and the method of claim 11.
Han in view of Jung does teach transmitting the at least one image frame to an edge cloud computing device. Han is silent to teach wherein the AR device streams the portions of the at least one image in parallel. However, a person skilled in the art will understand that it is a common practice to achieve parallelism by using slices or tiles to partition image frame in the field of High Efficiency Coding (HEVC) (see reference Misra et al, Journal of Selected Topics in Signal Processing, 7(6):969–977, 2013 (Abstract; Page 969; Figs. 1-6)).
In the same field of endeavor, Graf teaches wherein the AR device streams portions of the at least one image in parallel (Graf: Abstract; Figures 1-3).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Han with the teaching of Graf by streaming portions of the at least one image in parallel to the edge cloud computing device in order to enable bandwidth efficient adaptive streaming.
-Regarding claims 6 and 16, Han in view of Jung, and further in view of Graf discloses the system of claim 4 and the method of claim 14.
The modification further discloses  processing the portions of the at least one image frame at the edge cloud device in parallel (Graf: Abstract; Figures 1-3).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (U.S PG-PUB NO. 20190197339 A1) in view of Jung et al (Computers & Graphics 36, pp.131–139, 2012), and further in view of Ran et al (IEEE INFOCOM 2018, pp. 1421-1429).
-Regarding claims 7 and 17, Han in view of Jung discloses the system of claim 1 and the method of claim 11.
Han in view of Jung does teach detecting the object in the region of interest. Han in view of Jung is silent to teach detecting the object in the region of interest using neural network with edge cloud device. However, it is well-known that neural network can be used to detect objects in the region of interest (see reference Girshick, “Fast R-CNN”, arXiv:1504.08083v2).
However, Ran is an analogous art pertinent to the problem to be solved in this application and further discloses detecting the object in edge cloud device using neural networks (Ran: Abstract; Page 1422, 1st Col., 2nd paragraph; Fig. 1).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Han in view of Jung with the teaching of Ran by detecting the object in the region of interest using neural network with edge cloud device in order to performs real-time object detection with higher accuracy for AR applications. 
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (U.S PG-PUB NO. 20190197339 A1) in view of Jung et al (Computers & Graphics 36, pp.131–139, 2012), and further in view of Chen et al (SenSys’15, November 1–4, 2015, pp. 155-168).
-Regarding claims 7 and 17, Han in view of Jung discloses the system of claim 1 and the method of claim 11.
Han in view of Jung is silent to teach wherein the AR device stores the detected object in a cache.
However, Chen is an analogous art pertinent to the problem to be solved in this application and further discloses wherein the AR device stores the detected object in a cache (Chen: Abstract, “active cache are used to track objects on the mobile”; Figure 4; Page 157, Section 3).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Han in view of Jung with the teaching of Chen by storing the detected object in a cache in order to reduce latency and improve object recognition accuracy.
Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (U.S PG-PUB NO. 20190197339 A1) in view of Jung et al (Computers & Graphics 36, pp.131–139, 2012), and further in view of Elkoubaiti et al (ICSDE '18).
-Regarding claims 9 and 19, Han in view of Jung discloses the system of claim 1 and the method of claim 11.
Han in view of Jung is silent to teach compresses at least part of the region of interest prior to offloading the region of interest to the edge cloud computing device.
However, Elkoubaiti is an analogous art pertinent to the problem to be solved in this application and further discloses compresses at least part of the region of interest prior to offloading the region of interest to the edge cloud computing device (Elkoubaiti: Page 6, 1st Col., Section 5.1.3).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Han in view of Jung with the teaching of Elkoubaiti by compressing at least part of the region of interest prior to offloading the region of interest to the edge cloud computing device in order to save bandwidth reduce latency and improve reliability.
-Regarding claims 10 and 20, Han in view of Jung discloses the system of claim 1 and the method of claim 11.
Han in view of Jung does teach dynamic encoding of the region of interest by the AR device reduces transmission latency when the region of interest is offloaded to the edge cloud computing device (Jung: Page 136, 2nd Col., 2nd paragraph). 
Han in view of Jung does not mention dynamic encoding of the region of interest by the AR device reduces bandwidth consumption when the region of interest is offloaded to the edge cloud computing device. However, this is obvious to a person skilled in the art.
 Elkoubaiti is an analogous art pertinent to the problem to be solved in this application and further discloses dynamic encoding of the region of interest by the AR device reduces bandwidth consumption when the region of interest is offloaded to the edge cloud computing device (Elkoubaiti: Page 6, 1st Col., Section 5.1.3).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Han in view of Jung with the teaching of Elkoubaiti by dynamic encoding of the region of interest by the AR device and offloading the region of interest to the edge cloud computing device in order to save bandwidth and reduce latency.

Claims 21-22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (U.S PG-PUB NO. 20190197339 A1) in view of Haynes et al (Proc. of the VLDB Endowment, Vol. 11, No. 10, 2018).
-Regarding claim 21, Han discloses a method for edge assisted real-time object detection for mobile augmented reality (Abstract; FIGS. 1-5; [0018], “accounts for … latency’; [0029], “latency”; [0015], “object detection”; [0025]; [0032], “time estimates”; [0041]), comprising the steps of: capturing at least one image frame at an AR device (Abstract; FIG. 1, device 108, image frame 116; [0024]; FIG. 2, 202); transmitting the at least one image frame to an edge cloud computing device in portions sent in parallel to the edge cloud computing device (FIG. 1, AR cloud server 180, AR computer system 102, network 174, access point 172, transceiver 104, offload message 192; FIG. 2, block 216; [0029], “include the raw file 120 and/or the extracted feature points”; [0024]); performing image recognition on the at least one image frame at the edge cloud computing device (FIG. 1, object detection 186; [0041], “region of interest”); and transmitting results of the image recognition to the AR device (FIG. 1; [0029], “via the communication path 1 and receive a response”; [0032], “such as the augmented content 134”; [0044], “associated with the object identified in the image from the object recognition … and/or the object tracker”).
Han does teach transmitting the at least one image frame to an edge cloud computing device. Han is silent to teach transmitting in portions sent in parallel to the edge cloud computing device. However, a person skilled in the art understands that it is a common practice to achieve parallelism by using slices or tiles to partition image frame in the field of High Efficiency Coding (HEVC) (see reference Misra et al, Journal of Selected Topics in Signal Processing, 7(6):969–977, 2013 (Abstract; Page 969; Figs. 1-6)).
In the same field of endeavor, Haynes teaches transmitting the at least one image frame in portions sent in parallel (Hayne: Page 1, 2st col., 2nd paragraph; Page 3, 1st Col., 2nd paragraph; Figure 3).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Han with the teaching of Haynes by transmitting the at least one image frame to an edge cloud computing device in portions sent in parallel to the edge cloud computing device in order to reduce latency.
-Regarding claim 22, the combination further discloses wherein the edge cloud computing device detects an object in the region of interest and transmits the detected object to the AR device (Han: FIG. 1, object detection 186; [0041], “detect objects and find region of interest”), and the AR device renders the detected object and the at least one image frame (Han: FIG. 1; [0029], “via the communication path 1 and receive a response”; [0032], “such as the augmented content 134”; [0044], “associated with the object identified in the image from the object recognition … and/or the object tracker … render … onto display 107”).
-Regarding claim 26, Han is silent to teach compressing at least a portion of the at least one image frame prior to transmitting the at least one image frame to the edge cloud computing device.
In the same field of endeavor, Haynes teaches compressing at least a portion of the at least one image frame prior to transmitting the at least one image frame to the edge cloud computing device (Haynes: Page 3, 1st – 2nd paragraphs).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Han with the teaching of Haynes by compressing at least a portion of the at least one image frame prior to transmitting the at least one image frame to the edge cloud computing device in order to reduce latency.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al (U.S PG-PUB NO. 20190197339 A1) in view of Haynes et al (Proc. of the VLDB Endowment, Vol. 11, No. 10, 2018), and further in view of Ran et al (IEEE INFOCOM 2018, pp. 1421-1429).
-Regarding claim 24, Han in view of Haynes the method of claim 21.
Han in view of Haynes does teach detecting the object in the region of interest. Han in view of Haynes is silent to teach detecting the object in the region of interest using neural network with edge cloud device. However, it is well-known that neural network can be used to detect objects in the region of interest (see reference Girshick, “Fast R-CNN”, arXiv:1504.08083v2).
Ran is an analogous art pertinent to the problem to be solved in this application and further discloses detecting the object in edge cloud device using neural networks (Ran: Abstract; Page 1422, 1st Col., 2nd paragraph; Fig. 1).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Han in view of Haynes with the teaching of Ran by detecting the object in the region of interest using neural network with edge cloud device in order to performs real-time object detection with higher accuracy for AR applications.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al (U.S PG-PUB NO. 20190197339 A1) in view of Haynes et al (Proc. of the VLDB Endowment, Vol. 11, No. 10, 2018), and further in view Chen et al (SenSys’15, November 1–4, 2015, pp. 155-168).
-Regarding claim 25, Han in view of Haynes the method of claim 21.
Han in view of Haynes is silent to teach wherein the AR device stores the detected object in a cache.
However, Chen is an analogous art pertinent to the problem to be solved in this application and further discloses wherein the AR device stores the detected object in a cache (Chen: Abstract, “active cache are used to track objects on the mobile”; Figure 4; Page 157, Section 3).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Han in view of Haynes with the teaching of Chen by storing the detected object in a cache in order to reduce latency and improve object recognition accuracy.
Allowable Subject Matter
Claims 3, 13, and 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                             /NANCY BITAR/Primary Examiner, Art Unit 2664